United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-143
Issued: February 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2014 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs (OWCP) dated August 4, 2014. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury on December 6,
2013 in the performance of his federal employment at the time, place, and in the manner alleged.
FACTUAL HISTORY
On June 24, 2014 appellant, then a 56-year-old mail handler/equipment operator, filed a
Form CA-1 claim for benefits, alleging that he injured his head on December 6, 2013 when he
fell and struck the concrete floor after being pushed during a physical altercation with a coworker.
1

5 U.S.C. § 8101 et seq.

The employing establishment controverted the claim noting that the alleged injury occurred due
to misconduct or with intent to injure oneself or another.
By letter dated July 1, 2014, OWCP advised appellant that he needed to submit additional
factual and medical evidence in support of his claim. It asked him to state where he was and what
he was doing at the time his injury occurred, the immediate effects of the injury and what he did
immediately thereafter, whether there was any animosity between him and the alleged assailant by
reason of a personal association away from work, and whether there was an investigation of the
assault made by the employing establishment or the police. OWCP also asked appellant to provide
a detailed description as to how his injury occurred, statements from any persons who witnessed
the alleged assault, and a full description of the events and circumstances which immediately
preceded, led up to, and resulted in the assault. It also requested that he submit a comprehensive
medical report from his treating physician describing his symptoms and a medical opinion
explaining the cause of any diagnosed condition. OWCP stated that appellant had 30 days to
submit the requested information.
In response to OWCP’s July 1, 2014 request for information from Dr. Victor E. Korang,
Board-certified in internal medicine, appellant submitted: a partial copy of a June 26, 2014 form
report indicating that he hit his head on a concrete floor and was diagnosed with postconcussive
syndrome; a June 26, 2014 form report from U.S. Health Works stating that he had a head injury
and had been diagnosed with postconcussive syndrome; a June 26, 2014 Form CA-17 report
outlining work restrictions and indicating that he had an altercation with a coworker which resulted
in appellant hitting his head on a concrete floor on December 6, 2013; and Form CA-16 report
diagnosing postconcussive syndrome and indicating that appellant had an altercation with a
coworker which resulted in him being forcefully pushed and hitting his head on a concrete floor on
December 6, 2013.2
In the June 26, 2014 form report, Dr. Korang indicated that appellant had an altercation
with a coworker which resulted in appellant hitting his head on a concrete floor on
December 6, 2013. This altercation resulted in appellant sustaining a head injury. The report
diagnosed a postconcussive syndrome and advised that he was experiencing intermittent headaches
which were disabling on occasion.
By decision dated August 4, 2014, OWCP denied the claim, finding that appellant had
failed to meet his burden to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
2

The Board notes that the employing establishment issued appellant a Form CA-16 on June 24, 2014 authorizing
medical treatment. The Board has held that where an employing establishment properly executes a Form CA-16,
which authorizes medical treatment as a result of an employee’s claim for an employment-related injury, it creates a
contractual obligation, which does not involve the employee directly, to pay the cost of the examination or treatment
regardless of the action taken on the claim. See Tracey P. Spillane, 54 ECAB 608 (2003); J.M., Docket No. 14-1809
(issued December 23, 2014).
3

Supra note 1.

2

United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.7
OWCP cannot accept fact of injury if there are such inconsistencies in the evidence as to
seriously question whether the specific event or incident occurred at the time, place, and in the
manner alleged, or whether the alleged injury was in the performance of duty,8 nor can OWCP find
fact of injury if the evidence fails to establish that the employee sustained an “injury” within the
meaning of FECA. An injury does not have to be confirmed by eyewitnesses in order to establish
the fact that an employee sustained an injury in the performance of duty, as alleged, but the
employee’s statements must be consistent with surrounding facts and circumstances and his
subsequent course of action.9
ANALYSIS
In this case, appellant has not established fact of injury because of inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place, and in the manner alleged. He did not establish that on December 6, 2013 he fell to the floor
after being pushed during a physical altercation with a coworker.
Such circumstances as late notification of injury, lack of confirmation of injury, continuing
to work without apparent difficulty following the alleged injury, and failure to obtain medical
treatment may cast doubt on an employee’s statements in determining whether he or she has
established his or her claim.10
4

Joe D. Cameron, 42 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(e)(e).

8

Pendleton, supra note 4.

9

See Gene A. McCracken, Docket No. 93-2227 (issued March 9, 1995); Joseph H. Surgener, 42 ECAB 541,
547 (1991).
10

See Constance G. Patterson, 42 ECAB 206 (1989).

3

The Board notes that appellant did not file a claim for the alleged injury for over six
months, and apparently did not seek medical treatment for the six-month period either.
The Board also notes that OWCP requested that appellant provide further information
regarding the alleged altercation, but appellant did not respond to OWCP’s request. Appellant also
failed to submit to OWCP a corroborating witness statement in response to its request. This casts
additional doubt on his assertion that he injured his head when he fell to the concrete floor after
being pushed during a physical altercation with a coworker on December 6, 2013.
Appellant submitted form reports from Dr. Korang dated June 26, 2014 indicating that he
sustained headaches due to an alleged December 6, 2013 work injury. The medical reports only
recite the facts as told to the treating physician and do not offer any further independent evidence
that the altercation which caused the alleged injury actually took place. Form reports that
support causal relationship with a checkmark are insufficient to establish the claim, as the Board
has held that without further explanation or rationale, a checked box is not sufficient to establish
causation.
Therefore, given the absence of evidence regarding how appellant sustained his injury, the
Board finds that there is insufficient evidence to establish that he sustained an injury in the
performance of duty as alleged.11
For the reasons stated above, the Board finds that appellant did not meet his burden of
proof to establish fact of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly found that appellant failed to meet his burden of
proof to establish that he sustained an injury in the performance of duty on December 6, 2013.

11

See Mary Joan Coppolino, 43 ECAB 988 (1992) (where the Board found that discrepancies and inconsistencies in
appellant’s statements describing the injury created serious doubts that the injury was sustained in the performance of
duty).

4

ORDER
IT IS HEREBY ORDERED THAT the August 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2015
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

